Citation Nr: 1513407	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-18 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected status post right knee anterior cruciate ligament (ACL) reconstruction with degenerative arthritic changes.

2.  Entitlement to a compensable evaluation for service-connected gastroesophageal reflux disease (GERD).

3.  Entitlement to a compensable evaluation for service-connected tension and sinus headaches.

4.  Entitlement to a compensable evaluation for service-connected erectile dysfunction.


REPRESENTATION

Veteran represented by:	Karl Truman, Attorney-at-Law

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision.

The Board notes that the issues of entitlement to increased ratings for service-connected tinea versicolor, allergic rhinitis, and left hand little finger flexion deformity were also included in the July 2012 statement of the case (SOC).  However, as the Veteran did not appeal these issues, they are not currently on appeal before the Board. 

Additionally, the  Board notes that the Veteran requested a Board videoconference hearing on his July 2012 substantive appeal.  However, as the Veteran failed to report for his February 2, 2015, scheduled hearing, and has offered no good cause for this failure to report or requested that this hearing be rescheduled, the Board will proceed to adjudicate the claims as done.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in an October 2010 statement, and entitlement to service connection for sleep apnea, secondary to service-connected conditions, in the July 2012 substantive appeal.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Specifically, the United States Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 
	
In light of fact that the Veteran has not been examined for any of the service-connected conditions on appeal since October 2009, the Board finds that the Veteran should be provided new VA examinations in order to determine the current severity and manifestations of his service-connected status post right knee ACL reconstruction with degenerative arthritic changes, GERD, tension and sinus headaches, and erectile dysfunction.

Additionally, the Veteran should be asked to identify any post-service private or VA treatment that he has received for the conditions on appeal.  Efforts should be made to obtain any identified records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any records from medical treatment he has received after service.  Attempts should be made to obtain any identified VA and private medical records.  Associate any records received, including negative responses, with the claims file.

2. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected status post right knee ACL reconstruction with degenerative arthritic changes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must provide the underlying reasons for any opinions provided.

3. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must provide the underlying reasons for any opinions provided.

4. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected tension and sinus headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must provide the underlying reasons for any opinions provided.

5. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must provide the underlying reasons for any opinions provided.


6. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

